 



Exhibit 10.4
ADRIAN JOHN SUMNALL EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (“Agreement”) is made on this 29th day of
November 2005, by and between Tricell, Inc., a Nevada corporation (“Company”),
and Adrian John Sumnall, a resident of the United Kingdom (“Executive”).
PREMISES
     WHEREAS, the Company and Executive desire to memorialize employment terms
that have been negotiated over the past several months;
     WHEREAS, Company desires to employ Executive as its Senior Vice President,
pursuant to the terms and conditions hereof;
     WHEREAS, Executive possesses experience as a member of executive management
of companies in the mobile phone and electronic commodities industry, and
desires to serve as Company’s Senior Vice President; and
     WHEREAS, in consideration for Executive’s past and future services as
Senior Vice President of the Company, Company desires to compensate Executive on
terms set forth herein.
AGREEMENT
     NOW THEREFORE, with the above provisions incorporated herein by this
reference, in consideration of the mutual promises contained herein, the
benefits to be derived by each party hereunder and other good and valuable
consideration, the sufficiency of which is hereby expressly acknowledged, the
parties hereto mutually agree as follows:
     1. Employment. Company hereby agrees to employ Executive and Executive
hereby agrees to accept full time employment as Senior Vice President of
Company, upon the terms and conditions set forth in this Agreement.
     2. Term. The employment of Executive by Company pursuant to this Agreement
shall commence on November 29, 2005, and terminate three (3) years hereafter,
unless sooner terminated pursuant to Section 4 below (hereinafter referred to as
the “Service Period”).
     3. Compensation. In consideration for the services to be rendered by
Executive, the Company shall compensate Executive as follows (such compensation
and benefits being hereinafter referred to as “Compensation Benefits”):
     A. Base Salary. Company shall pay to Executive a base annual salary of
£150,000 during the Service Period (such amount, as it may be increased from
time to time, may sometimes hereinafter be referred to as “Base Salary”), which
salary constitutes a continuation of the salary paid to Executive from Ace
Telecom Limited (“Ace”). Company shall conduct a review of Executive twelve

 



--------------------------------------------------------------------------------



 



(12) months from the date of this Agreement at which time Executive’s Base
Salary may be evaluated. Executive acknowledges that this Base Salary shall
constitute a mere continuation of the salary he received from the Company’s
subsidiary Ace immediately prior to the effectiveness of this Agreement, and
that such salary shall continue to be paid by Ace Telecom;
     B. Performance Bonus. In the event Ace generates gross profits of $125,000
during any month in the Service Period, Executive will be paid £12,500 at the
end of said month as a bonus for Executive’s contribution to Ace’s performance.
     C. Discretionary Bonus. Executive shall be eligible to receive annual
bonuses to be determined by the board of directors of Tricell inc..
     D. Year 1 Compensation. As compensation for the first year of Executive
serving as Senior Vice President, the Company shall pay to Executive one million
(1,000,000) shares of the Company’s Common Stock payable immediately upon the
effective date of this Agreement. Executive acknowledges these shares will be
restricted as to resale and may only be resold in accordance with appropriate
securities laws;
     E. Year 2 & 3 Compensation. As compensation for the second and third year
of Executive serving as Senior Vice President, Executive shall be granted an
option to purchase one million (1,000,000) shares of the Company’s Common Stock
in the event the Executive continues to serve as the Company’s Senior Vice
President on November 29, 2006, and another option to purchase one million
(1,000,000) shares of the Company’s Common Stock in the event the Executive
continues to serve as the Company’s Senior Vice President on November 29, 2007,
for total options to purchase two million (2,000,000) shares, with such option
shares bearing an exercise price equal to the average closing trading price of
the Company’s Common Stock for the thirty (30) business days prior to
November 29, 2006, and prior to November 29, 2007, respectively, as more fully
addressed in the Stock Option Agreement attached hereto as Exhibit A, which is
incorporated herein by reference; and
     F. Ace. The Company and the Executive previously agreed that Executive
would receive options to purchase 500,000 shares of common stock which would be
payable to the Executive quarterly pro rata based on the post tax net
profitability of Ace being at least £600,000 at the end of the first full year;
However, because of the significant contribution Ace which satisfied this
financial threshold in the first quarter post acquisition and the Executive have
made to the Company as well as for incentive purposes, the Company decided to
issue 500,000 shares of Tricell common stock the Executive immediately in lieu
of options.

2



--------------------------------------------------------------------------------



 



     4. Termination. Executive’s employment hereunder shall terminate as a
result of any of the following events:
     A. Executive’s death;
     B. Executive shall be unable to perform his duties hereunder for a
continuous period of at least six months or an aggregate of nine months during
any continuous twelve month period by reason of illness, accident or other
physical or mental disability, as verified by a licensed physician mutually
selected by the Company and Executive (“Disability”);
     C. Termination by Executive upon thirty (30) days advance notice in writing
to Company;
     D. Termination by Company for Cause, where “Cause” shall mean: (i) the
final non-appealable conviction of Executive of a felony; (ii) gross
misappropriation or theft of Company funds; or (iii) complete and total
abandonment of duties for thirty (30) consecutive days (other than for reason of
disability); and
     E. Termination by Company by giving thirty (30) days advance notice in
writing to Executive.
     5. Representations and Warranties. Executive hereby represents and warrants
to the Company that (i) the execution, delivery and performance of this
Agreement by Executive does not and shall not conflict with, breach, violate or
cause a default under any contract, agreement, instrument, order, judgment or
decree to which Executive is a party or by which Executive is bound, and
(ii) Executive is not a party to or bound by any employment agreement,
noncompetition agreement or confidentiality agreement with any other person or
entity which in any way may restrict, impair or limit the performance of his
duties hereunder.
     6. Duties. During the term of this Agreement, Executive shall initially
serve as the Senior Vice President of the Company. Executive shall perform the
tasks and have the rights, powers and obligations normally associated with the
office of Senior Vice President, including such other offices or positions that
Company’s board of directors (“Board of Directors”) shall reasonably request.
     7. Non-Disclosure of Information. In exchange for the various consideration
provided herein, Executive will not, directly or indirectly, during the term of
this Agreement and for a period of one (1) year after the termination of this
Agreement, disclose to any person not authorized by Company to receive or use
such information, except for the sole benefit of Company, any of Company’s
confidential or proprietary data, information, or techniques, or give to any
person not authorized by Company to receive any information that is not
generally known to anyone other than Company or that is designated by Company as
“Limited,” “Private,” or “Confidential,” or similarly designated.

3



--------------------------------------------------------------------------------



 



     8. Expenses. Executive may incur reasonable expenses for promoting or
developing Company’s business, including reasonable expenses for entertainment,
travel, and similar items. The Company will reimburse Executive for all such
expenses upon Executive’s periodic presentation of an itemized account of such
expenditures.
     9. Entire Agreement. This Agreement constitutes the entire understanding
between the parties hereby supersedes and invalidates any other prior covenants,
conditions, representations, or agreements, oral or written, of any nature
whatsoever, other than those herein contained.
     10. Severability. If any term, condition, clause, or provision of this
Agreement shall be deemed to be void or invalid, then that term, condition,
clause, or provision shall be stricken from this Agreement to the extent it is
held to be void or invalid, and in all other respects this Agreement shall be
valid and in full force and operation.
     11. Notices. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when received at the addresses written below on
(i) the third business day after the date when sent by certified or registered
mail; (ii) the next business day after the date sent by guaranteed overnight
courier; or (iii) the date sent by telecopier or delivered by hand, in each
case, to the addresses set forth below:

         
 
  If to Company:   Tricell, Inc.
 
      6 Howard Place
 
      Stoke-on-Trent Staffordshire ST1 4NQ
 
      United Kingdom
 
      Attention: Andre Salt, CEO
 
       
 
  With a Copy to:   Woltjen Law Firm
 
      Attn: Kevin S. Woltjen
 
      4144 N. Central Expwy., Suite 410
 
      Dallas, Texas 75204
 
      (214) 742-5555
 
       
 
  If to Executive:   Adrian John Sumnall
 
      33 Lawton St.
 
      Congleton, Cheshire CW12 1RU
 
      United Kingdom
 
        or to such other addresses as the parties may specify in writing.

     12. Arbitration. Any controversy or claim arising out of or relating to
this Agreement or the breach of it, shall be settled by arbitration in
accordance with the rules of the American Arbitration Association or any other
similar entity.

4



--------------------------------------------------------------------------------



 



     13. Governing Law and Venue. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Texas without reference
to the conflict of laws principles thereof. In the event any dispute regarding
this Agreement arises between the parties and is not resolved at arbitration,
such dispute shall be brought in a proper jurisdiction located within Dallas
County, Texas.
     14. Attorney’s Fees. If any action at law or in equity, including an action
for declaratory relief or any form of dispute resolution, is brought to enforce
or interpret the provisions of this Agreement, the prevailing party shall be
entitled to recover actual attorney’s fees, court costs, and other costs
incurred in proceeding with the action from the other party. The attorney’s
fees, court costs or other costs, may be ordered by the fact finder, in any
decision of any action described in this section or may be enforced in a
separate action brought for determining attorney’s fees, court costs, or other
costs. In the event Company is represented by in-house counsel and Company
prevails in any such action or dispute resolution, all parties agree that
Company may recover attorney’s fees incurred by that in-house counsel in an
amount equal to that attorney’s normal fees for similar matters, or, should that
attorney not normally charge a fee, by the prevailing rate charged by attorneys
with similar background in that legal community.
     15. Assignment. This Agreement shall not be assignable by any party to this
Agreement, except upon the written consent of all parties hereto. Executive
shall not have the right to pledge, encumber, or dispose of the right to receive
any Compensation Benefits under this Agreement, which Compensation Benefits and
the right thereto are expressly declared to be non-assignable and
nontransferable and, in the event of any attempted assignment or transfer,
Company shall have no further liability hereunder.
     16. Counterparts. This Agreement may be executed in two counterparts, each
of which shall be deemed an original but both of which together shall constitute
one and the same agreement.
     17. Right to Counsel. Executive hereby agrees that Company has advised and
encouraged him to retain his own counsel and that he has had full opportunity to
retain such counsel to review this document and advise him of the terms and
conditions set forth herein.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement under
seal the day and year first above written.

     
TRICELL, INC.,
  EXECUTIVE — Adrian John Sumnall
a Nevada corporation
   
 
   
/s/ Andre Salt
  /s/ Adrian John Sumnall
 
   
Andre Salt, Chief Executive Officer
  Adrian John Sumnall

5



--------------------------------------------------------------------------------



 



EXHIBIT A
TRICELL, INC.
ADRIAN JOHN SUMNALL
STOCK OPTION AGREEMENT
     THIS STOCK OPTION AGREEMENT (this “Agreement”) is made and entered into as
of this 29th day of November 2005, by and between Tricell, Inc., a Nevada
corporation (the “Company”), and Adrian John Sumnall (“Optionee”).
Background
     The Company desires to grant Optionee an option to purchase shares of
common stock of the Company in exchange for services rendered by the Optionee to
the Company.
Agreement
     NOW, THEREFORE, in consideration of the premises and the covenants
contained herein, and other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, and intending to be legally bound, it
is agreed as follows:
     1. Non-Qualified Stock Option to Purchase Shares.
     (a) Number of Option Shares. The Company hereby grants to the Optionee a
non-qualified stock option (the “Option”), to purchase two million (2,000,000)
shares (the “Option Shares”) of the Company’s common stock, par value $0.001 per
share (“Common Stock”).
     (b) Exercise Period. The Option shall be exercisable, in whole or in part,
subject to the vesting schedule and other terms set forth in this Agreement,
until November 29, 2010 (the “Exercise Period”).
     (c) Vesting Schedule. The Option to purchase shares granted hereby shall
vest in two (2) equal allotments as follows:
     (i) Fifty percent (50%) of the Option Shares shall be exercisable on
November 29, 2006; and
     (ii) Fifty percent (50%) of the Option Shares shall be exercisable on
November 29, 2007;
     Provided however that no option share shall vest unless Optionee remains
employed by the Company per the terms of the Employment Agreement dated
November 29, 2005 (“Employment Agreement”).

6



--------------------------------------------------------------------------------



 



     (d) Exercise Price. Each of the Option Shares shall be exercisable upon the
Company’s receipt of certified funds equal to, for each Option Share so
exercised, the average closing trading price of the Company’s Common Stock for
the thirty (30) business days prior to the date on which the Option Shares vest,
with such payment being made in certified funds. If the Company’s Common Stock
does not trade during the thirty (30) business days prior to the date on which
the Option Shares vest, then the exercise price per share shall be the price at
which the Common Stock last traded.
     2. Manner of Exercise and Terms of Payment.
     (a) Subject to the provisions of this Option, the Optionee may exercise any
vested Options at any time during the Exercise Period; provided that the Option
may be exercised with respect to whole Option Shares only; and provided further
that the Option may not be exercised at any one time as to fewer than 100 Option
Shares (or such number of Option Shares as to which the portion of the Option is
then exercisable if such number is less than 100). In no event shall any portion
of the Option be exercisable after the Exercise Period.
     (b) In accordance with Section 2(a) hereof, the Option may be exercised by
delivering to the Company a notice of intent to exercise. The Optionee shall
deliver such notice by such method (whether telephonic or written) as may be
specified by the Company from time to time. Such notice shall specify the number
of Option Shares as to which the Option is being exercised and shall be
accompanied by payment in full, or adequate provision therefore, of the Option
Price and any applicable withholding tax. The payment of the Option Price shall
be made (i) in cash, (ii) by certified check or bank draft payable to the order
of the Company, (iii) by tendering shares of the Company which have been owned
by the Optionee for at least six months (and which are not subject to any pledge
or other security interest), (iv) by having Option Shares with a fair market
value on the date of exercise equal the Option Price sold by a broker-dealer, or
(v) by a combination of the foregoing, provided that the combined value of all
cash and cash equivalents and the fair market value of any such shares so
tendered to the Company as of the date of such tender or sold by a broker-dealer
is at least equal to the Option Price. In the event the broker-assisted cashless
exercise procedure is elected, to the extent permitted by applicable law and the
Company, the optionee shall pay such amount to the Company as the Company deems
necessary to satisfy its obligation to withhold federal, state or local income
or other taxes incurred by reason of such exercise or make such other
arrangements as are acceptable to the Company, all in accordance with Section 2
hereof.
     (c) In lieu of the payment methods set forth in this Section 2, the
Optionee may elect to exercise all or some of this Option pursuant to this
Section 2(c). If Optionee elects to exercise this Option as provided in this
Section 2(c), Optionee shall tender at the principal office of the Company or
its stock transfer agent, if any, the Option for the amount being exchanged,
along with written

7



--------------------------------------------------------------------------------



 



notice of Optionee’s election to exercise some or all of the Option, and the
Company shall issue and deliver to Optionee, within five (5) days following the
Company’s receipt of this Option and notice, stock certificates representing the
number of shares of the common stock computed using the following formula:

           
 
  X  =   Y(A-B)  
 
    A  
 
       

             
 
  Where: X   =   the number of shares of Common Stock to be issued to Optionee.
 
           
 
  Y   =   the number of shares of Common Stock purchasable under the amount of
the Option being exchanged (as adjusted to the date of such calculation).
 
           
 
  A   =   the Fair Market Value of one share of the Common Stock.
 
           
 
  B   =   Option Price (as adjusted to the date of such calculation).

     3. Withholding. The Optionee agrees to make appropriate arrangements with
the Company for satisfaction of any applicable federal, state, local or foreign
tax withholding requirements or like requirement, including the payment to the
Company at the time of any exercise of the Option of all taxes and requirements,
and the Company shall have the right and is hereby authorized to withhold from
the Option Shares transferable to the Optionee upon any exercise of the Option
or from any other compensation of amount owing to the Optionee such amount (in
cash, Option Shares (having a fair market value not in excess of the minimum
amount required by law to be withheld) or other property, as the case may be) as
may be necessary in the opinion of the Company to satisfy all such taxes,
requirements and withholding obligations.
     4. Rights as Stockholder. Optionee or a permitted transferee of the Option
shall have no rights as a stockholder of the Company with respect to any shares
of common stock subject to such Option prior to his or her exercise of the
Option.
     5. Adjustment of Purchase Price and Number of Shares. The number and kind
of securities purchasable upon the exercise of this Option and the Option Price
shall be subject to adjustment from time to time, as provided in Schedule A
attached hereto.
     6. Investment Representation.
     (a) Optionee represents and warrants to the Company that Optionee is
acquiring this Option and the Option Shares for Optionee’s own account for the
purpose of investment and not with a view toward resale or other distribution
thereof in violation of the Securities Act of 1933, as amended (“1933 Act”).
Optionee acknowledges that the effect of the representations and warranties is
that the economic risk of any investment in the Option and Option Shares must be
borne by the Optionee for an indefinite period of time. This representation and

8



--------------------------------------------------------------------------------



 



warranty shall be deemed to be a continuing representation and warranty and
shall be in full force and effect upon such exercise of the Option granted
hereby.
     (b) Optionee understands that, as this Option has not been registered under
the 1933 Act, the Company has affixed a restrictive legend stating that the
Option is not registered under the 1933 Act and state securities laws and
setting forth or referring to the restriction on transferability and sale
thereof imposed by the 1933 Act or any applicable state securities law, and that
the holder thereof agrees to be bound by such restrictive legend.
     (c) Optionee understands that, prior to such time as the Option Shares have
been registered under the 1933 Act, the Company shall place a legend on each
certificate for the Option Shares issued pursuant hereto, or any certificate
issued in exchange therefore, stating that such securities are not registered
under the 1933 Act and state securities laws and setting forth or referring to
the restriction on transferability and sale thereof imposed by the 1933 Act or
any applicable state securities law, and that the holder thereof agrees to be
bound by such restrictive legend.
     7. Exercisability. The Option shall be exercisable only by Optionee,
subject to the terms herein, during his lifetime or by his assigns, heirs,
executors or administrators, as the case may be. The Option granted hereunder
and the Option Shares underlying the Option may only be assigned in compliance
with Section 8 herein and applicable securities laws.
     8. Non-Transferability.
     (a) Optionee shall not sell, transfer, assign, pledge for a loan, margin,
hypothecate or exchange the Option or the Option Shares, except pursuant to the
laws of descent, for a period of one (1) year from the date of grant, or
otherwise as required by law.
     (b) Optionee recognizes that the Option Shares received pursuant to this
Agreement will be subject to various restrictions on sale and/or transfer,
including but not limited to, the restrictions imposed by Rule 144 under the
1933 Act. Notwithstanding any rights that Optionee may possess under the 1933
Act and any applicable state securities laws, Optionee hereby agrees that he or
she shall not be entitled, and the Company shall be under no obligation, to
remove the resale restriction from this Option. Optionee additionally agrees
that the Company is under no obligation to remove the resale restriction from
any Option Shares which exceed one percent (1%) of the Company’s then
outstanding common stock during the ninety (90) days preceding the intended
sale.

9



--------------------------------------------------------------------------------



 



     9. Miscellaneous.
     (a) Termination of Other Agreements. This Agreement sets forth the entire
understanding of the parties hereto with respect to the Option and Option
Shares, and supersedes all prior arrangements or understandings among the
parties regarding such matters.
     (b) Notices. Any notices required hereunder shall be deemed to be given
upon the earlier of the date when received at, or (i) the third business day
after the date when sent by certified or registered mail, (ii) the next business
day after the date sent by guaranteed overnight courier, or (iii) the date sent
by telecopier or delivered by hand, in each case, to the addresses set forth in
the Employment Agreement.
     (c) Amendments and Waivers. The provisions of this Agreement may be amended
or terminated in a writing signed by the Optionee and the Company.
     (d) Binding Effect. This Agreement will bind and inure to the benefit of
the respective successors (including any successor resulting from a merger or
similar reorganization), assigns, heirs, and personal representatives of the
parties hereto.
     (e) Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Texas.
     (f) Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be considered to be an original instrument and
to be effective as of the date first written above. Each such copy shall be
deemed an original, and it shall not be necessary in making proof of this
Agreement to produce or account for more than one such counterpart.
     (g) Interpretation. Unless the context of this Agreement clearly requires
otherwise, (a) references to the plural include the singular, the singular the
plural, the part the whole, (b) references to one gender include all genders,
(c) “or” has the inclusive meaning frequently identified with the phrase
“and/or” and (d) “including” has the inclusive meaning frequently identified
with the phrase “but not limited to.” The section and other headings contained
in this Agreement are for reference purposes only and shall not control or
affect the construction of the Agreement or the interpretation thereof in any
respect.
     (h) Arbitration. In the event of any dispute between the Optionee and the
Company as to the interpretation of any provision of this Agreement or the
rights or obligations of the Optionee and Company hereunder, such dispute shall
be resolved through binding arbitration in accordance with the rules of the
American Arbitration Association or any other similar entity.

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed, or have caused this
Agreement to be executed, as of the day and year first above written.

     
TRICELL, INC.
  OPTIONEE
 
   
/s/ Andre Salt
  /s/ Adrian John Sumnall
 
   
Andre Salt,
  Adrian John Sumnall
Chief Executive Officer
   

11



--------------------------------------------------------------------------------



 



SCHEDULE A
Effect of Certain Transactions; Adjustment of Purchase Price and Number of
Shares.
     1. Change of Control. In the event a “Change of Control” occurs at any time
while this Option remains outstanding and unexpired, all unvested Options then
outstanding under this Agreement shall immediately vest and become exercisable
by the Optionee.
     For the purposes of this Agreement, “Change of Control” shall mean:
(a) the approval by the stockholders of the Company of a merger or consolidation
of the Company with any other corporation, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) fifty percent (50%) or more of the total voting power represented by the
voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation; or
(b) any approval by the stockholders of the Company of a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets; or
(c) any “person” (as that term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becoming the “beneficial owner” (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended),
directly or indirectly, of securities of the Company representing 50% or more of
the total voting power represented by the Company’s then outstanding voting
securities; or
(d) a change in the composition of the Board, as a result of which fewer than a
majority of the directors are Incumbent Directors. “Incumbent Directors” shall
mean directors who either: (a) are directors of the Company as of the Effective
Date; or (b) are elected, or nominated for election, to the Board with the
affirmative votes of at least a majority of those directors whose election or
nomination was not in connection with any transaction described in subsections
(a), (b), or (c) above, or in connection with an actual or threatened proxy
contest relating to the election of directors of the Company.
     2. Adjustment. The number and kind of securities purchasable upon the
exercise of this Option and the Option Price shall be subject to adjustment from
time to time upon the happening of certain events as follows:

12



--------------------------------------------------------------------------------



 



(a) Subdivision or Combination of Shares. If the Company at any time while this
Option remains outstanding and unexpired, shall subdivide or combine its Capital
Stock, the Option Price shall be proportionately reduced, in case of subdivision
of such shares, as of the effective date of such subdivision, or, if the Company
shall take a record of holders of its Capital Stock for the purpose of so
subdividing, as of such record date, whichever is earlier, or shall be
proportionately increased, in the case of combination of such shares, as of the
effective date of such combination, or, if the Company shall take a record of
holders of its Capital Stock for the purpose of so combining, as of such record
date, whichever is earlier.
(b) Stock Dividends. If the Company at any time while this Option is outstanding
and unexpired shall pay a dividend in shares of, or make other distribution of
shares of, its Capital Stock, then the Option Price shall be adjusted, as of the
date the Company shall take a record of the holders of its Capital Stock for the
purpose of receiving such dividend or other distribution (or if no such record
is taken, as at the date of such payment or other distribution), to that price
determined by multiplying the Option Price in effect immediately prior to such
payment or other distribution by a fraction (a) the numerator of which shall be
the total number of shares of Capital Stock outstanding immediately prior to
such dividend or distribution, and (b) the denominator of which shall be the
total number of shares of Capital Stock outstanding immediately after such
dividend or distribution. The provisions of this subsection 2(b) shall not apply
under any of the circumstances for which an adjustment is provided in subsection
2(a).
(c) Liquidating Dividends, Etc. If the Company at any time while this Option is
outstanding and unexpired makes a distribution of its assets to the holders of
its Capital Stock as a dividend in liquidation or by way of return of capital or
other than as a dividend payable out of earnings or surplus legally available
for dividends under applicable law or any distribution to such holders made in
respect of the sale of all or substantially all of the Company’s assets (other
than under the circumstances provided for in the foregoing subsections
(a) through (b)), the holder of this Option shall be entitled to receive upon
the exercise hereof, in addition to the shares of Common Stock receivable upon
such exercise, and without payment of any consideration other than the Option
Price, an amount in cash equal to the value of such distribution per share of
Common Stock multiplied by the number of shares of Common Stock which, on the
record date for such distribution, are issuable upon exercise of this Option
(with no further adjustment being made following any event which causes a
subsequent adjustment in the number of shares of Common Stock issuable upon the
exercise hereof), and an appropriate provision therefor should be made a part of
any such distribution. The value of a distribution which is paid in other than
cash shall be determined in good faith by the Board of Directors.
     3. Notice of Adjustments. Whenever any of the Option Price or the number of
shares of Common Stock purchasable under the terms of this Option at that Option

13



--------------------------------------------------------------------------------



 



Price shall be adjusted pursuant to Section 2 hereof, the Company shall promptly
make a certificate signed by its President or a Vice President and by its
Treasurer or Assistant Treasurer or its Secretary or Assistant Secretary,
setting forth in reasonable detail the event requiring the adjustment, the
amount of the adjustment, the method by which such adjustment was calculated
(including a description of the basis on which the Company’s Board of Directors
made any determination hereunder), and the Option Price and number of shares of
Common Stock purchasable at that Option Price after giving effect to such
adjustment, and shall promptly cause copies of such certificate to be mailed (by
first class and postage prepaid ) to the registered holder of this Option.

14



--------------------------------------------------------------------------------



 



NOTICE OF EXERCISE
(To be signed only upon exercise of Option)
TO: Tricell, Inc.
The undersigned, the owner of Option to purchase                      shares of
Common Stock of Tricell, Inc., a Nevada corporation (“Tricell”), hereby
irrevocably elects to exercise such Option and herewith pays for the shares by
giving Tricell a personal check or wire transfer in the amount of the Option
Price as specified in the Option. The undersigned requests that the certificates
for such shares be delivered to them according to instructions indicated below.
DATED this                     day of                                         
200                    .

             
 
  By:        
 
           
 
           
 
           
 
           
Instructions for delivery:
           
 
             
 
             
 
             
 
             
 
             

15